Title: From George Washington to Thomas Jefferson, 17 July 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
George Town July 17th 1792

I am extremely sorry to find by the enclosed letter that the affairs of France put on so disagreeable an aspect.
As I know it is your intention to proceed immediately on, I will not ask you to call at Mt Vernon now but hope it is unnecessary to say that I shall be glad to see you on your way going or Returning. I am sincerely & Affecy Yrs

Go: Washington

